FILED
                             NOT FOR PUBLICATION                              AUG 31 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE ISRAEL SILVA SALAZAR,                       No. 08-71113

               Petitioner,                        Agency No. A095-316-053

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Jorge Israel Silva Salazar, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), we deny

the petition for review.

      The BIA did not abuse its discretion in denying Silva Salazar’s second

motion to reopen as untimely and numerically barred because the successive

motion was filed nearly one year after the BIA’s September 19, 2006, order

dismissing his underlying appeal, and Silva Salazar failed to demonstrate that he

qualified for an exception to the time or number limits. See 8 C.F.R.

§ 1003.2(c)(2)-(3); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                         2                                     08-71113